    Case 1:11-cr-00116-WMS-HBS Document 440 Filed 06/23/20 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


      v.                                                     DECISION AND ORDER
                                                                11-CR-116S (1)
VICTOR ANGUIERA,

                           Defendant.


                                   I. INTRODUCTION

      Presently before this Court is Defendant Victor Anguiera’s Motion for

Compassionate Release, which the government opposes.             See 18 U.S.C. § 3582

(c)(1)(A). For the reasons discussed below, Anguiera’s motion is denied.

                                   II. BACKGROUND

      On July 3, 2013, Anguiera pleaded guilty to Counts 1 and 2 of the superseding

indictment, which charged him, respectively, with conspiring to possess with intent to

distribute 1 kilogram or more of heroin, in violation of 21 U.S.C. § 846, and possessing a

firearm in furtherance of drug trafficking, in violation of 18 U.S.C. § 924 (c)(1). (Docket

Nos. 104, 160, 161.) These charges stemmed from Anguiera’s leadership and operation

of a large-scale drug-trafficking organization that distributed heroin, marijuana, and

cocaine in the Southern Tier region of Western New York. (Presentence Report, Docket

No. 314, ¶¶ 14, 15.) Under Anguiera’s direction, this organization brought in bulk-

quantities of cocaine from Connecticut; operated a “stash house” to cut, package, and

store the controlled substances; used a network of individuals to distribute the controlled

substances; and operated a “shoot up house” where drug users could go to shoot up

heroin. (Id. ¶¶ 17-20.)

                                            1
       Case 1:11-cr-00116-WMS-HBS Document 440 Filed 06/23/20 Page 2 of 15




          On July 16, 2014, this Court sentenced Anguiera to, inter alia, 120 months’

imprisonment on Count 1, and 60 months’ imprisonment on Count 2, to run consecutively,

for a combined sentence of 180 months’ imprisonment. 1 (Docket Nos. 311, 316.) The

120-month sentence on Count 1 constituted a non-guideline sentence, as it fell below the

applicable guideline range of 168-210 months for that count. Anguiera is presently

serving his sentence at FCI Elkton, with a release date of December 28, 2023. 2

          On June 8, 2020, Anguiera moved for compassionate release to home

confinement or for a sentence reduction to time served under 18 U.S.C. § 3582 (c)(1)(A)

on the ground that he is at heighted risk to develop COVID-19 given his medical

conditions and the outbreak of the coronavirus at FCI Elkton. (Docket Nos. 434, 437,

439.) The government opposes Anguiera’s motion. (Docket No. 438.)

                                            III. DISCUSSION

A.        Compassionate Release under 18 U.S.C. § 3582 (c)(1)(A)(i)

          “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, 433 F. Supp. 3d 613, at *1 (S.D.N.Y. 2020).

One such statute is 18 U.S.C. § 3582 (c)(1)(A)(i) which, as amended by the First Step Act

of 2018, 3 provides as follows:

                  The court may not modify a term of imprisonment once it has

1 This Court subsequently denied Anguiera’s motion to reduce his sentence based on Amendments 782

and 788 of the United States Sentencing Guidelines, both on eligibility grounds and as a matter of discretion.
(Docket Nos. 354, 396.)
2   See https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results (last visited June 17, 2020).

3 Congress amended 18 U.S.C. § 3582 (c)(1)(A) in the First Step Act of 2018 to allow prisoners to bring

their own motions for compassionate release after proper exhaustion. See Pub. L. No. 115-391, 132 Stat.
5194, 5222 (2018). The previous version of the statute permitted only the Bureau of Prisons to bring
compassionate-release motions. See, e.g., United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at
*1 n.1 (S.D.N.Y. Feb. 4, 2020) (explaining the First Step Act amendment); United States v. Gotti, 433 F.
Supp. 3d 613, at *1 (S.D.N.Y. 2020) (same).

                                                      2
    Case 1:11-cr-00116-WMS-HBS Document 440 Filed 06/23/20 Page 3 of 15




             been imposed except that—in any case—the court, upon
             motion of the Director of the Bureau of Prisons, or upon
             motion of the defendant after the defendant has fully
             exhausted all administrative rights to appeal a failure of the
             Bureau of Prisons to bring a motion on the defendant’s behalf
             or the lapse of 30 days from the receipt of such a request by
             the warden of the defendant’s facility, whichever is earlier,
             may reduce the term of imprisonment (and may impose a term
             of probation or supervised release with or without conditions
             that does not exceed the unserved portion of the original term
             of imprisonment), after considering the factors set forth in
             section 3553 (a) to the extent that they are applicable, if it finds
             that—(i) extraordinary and compelling reasons warrant such
             a reduction; . . . and that such a reduction is consistent with
             applicable policy statements issued by the Sentencing
             Commission.

      The defendant carries the burden of showing that he or she is entitled to a sentence

reduction under the statute. See United States v. Ebbers, 432 F. Supp. 3d 421, 426-27

(S.D.N.Y. 2020). A defendant proceeding on his or her own motion may meet that burden

by demonstrating (1) that he or she satisfied the statutory exhaustion requirement, (2)

that extraordinary and compelling reasons exist for a sentence reduction, and (3) that a

sentence reduction is consistent with the applicable Sentencing Guidelines provisions.

See 18 U.S.C. § 3582 (c)(1)(A)(i); United States v. Perez, 17 Cr. 513-3 (AT), 2020 WL

1546422, at *2 (S.D.N.Y. Apr. 1, 2020). If the court finds, after consideration of the

applicable 18 U.S.C. § 3553 (a) factors, that the defendant has met this burden, it may

reduce the defendant’s sentence under the statute. See 18 U.S.C. § 3582 (c)(1)(A)(i);

see also United States v. Gileno, No. 3:19-CR-161-(VAB)-1, 2020 WL 1307108, at *1-2

(D. Conn. Mar. 19, 2020).

      The statutory exhaustion requirement is mandatory and “must be strictly enforced.”

United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020)

(citing Theodoropoulos v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004)); United States v.

                                              3
       Case 1:11-cr-00116-WMS-HBS Document 440 Filed 06/23/20 Page 4 of 15




Cassidy, 17-CR-116S, 2020 WL 1969303, at *3-8 (W.D.N.Y. Apr. 24, 2020) (finding

exhaustion mandatory). The exhaustion requirement is met when the earlier of two

circumstances occurs: (1) the defendant fully exhausts all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion to modify an imposed term of

imprisonment on his or her behalf, 4 or (2) 30 days lapse from the date the warden of the

defendant’s facility receives the defendant’s request to file such a motion on his or her

behalf. See 18 U.S.C. § 3582 (c)(1)(A).

          Congress delegated to the Sentencing Commission the task of “describ[ing] what

should be considered extraordinary and compelling reasons for sentence reduction”

under 18 U.S.C. § 3582 (c)(1)(A)(i). See 28 U.S.C. § 994 (t). The Commission, in turn,

promulgated a Policy Statement concerning sentence reductions under 18 U.S.C. § 3582

(c)(1)(A) in § 1B1.13 of the United States Sentencing Guidelines. The Commentary to

that section contains four examples of circumstances that constitute “extraordinary and

compelling reasons” for a sentence reduction: “Medical Condition of the Defendant”; “Age

of the Defendant”; “Family Circumstances”; and “Other Reasons”.                         See U.S.S.G. §



4   The Scparta court explained the administrative process before the Bureau of Prisons as follows:

                  First, an inmate must request the warden of her facility to file a
                  compassionate-release motion on her behalf. 28 C.F.R. § 571.61 (a).
                  Second, if the warden denies the prisoner’s request, she has 20 days to
                  appeal to the BOP’s Regional Director. Id. § 571.63 (a) (providing that
                  denials of compassionate-release requests are governed by the BOP’s
                  general Administrative Remedy Program, contained in 28 C.F.R. §§
                  542.10-542.19); id. § 542.15 (a) (“An inmate who is not satisfied with the
                  Warden’s response may submit an Appeal on the appropriate form (BP-
                  10) to the appropriate Regional Director within 20 calendar days of the
                  date the Warden signed the response.”). Third, if the Regional Director
                  denies the prisoner’s request, she then has 30 days to appeal to the BOP
                  General Counsel. Id. § 542.15 (a). A decision from the General Counsel
                  is the final step in the BOP’s Administrative Remedy Program, id., and
                  therefore “constitutes a final administrative decision,” id. § 571.63 (b).

United States v. Scparta, 18-cr-578 (AJN), 2020 WL 1910481, at *7 (S.D.N.Y. Apr. 20, 2020).

                                                      4
     Case 1:11-cr-00116-WMS-HBS Document 440 Filed 06/23/20 Page 5 of 15




1B1.13.

        At issue here are the “Medical Condition of the Defendant” and “Other Reasons”

examples. The “Medical Condition of the Defendant” example provides as follows:

                Medical Condition of the Defendant—

                    (i)     The defendant is suffering from a terminal illness
                            (i.e., a serious and advanced illness with an end of
                            life trajectory).    A specific prognosis of life
                            expectancy (i.e., a probability of death within a
                            specific time period) is not required. Examples
                            include metastatic solid-tumor cancer, amyotrophic
                            lateral sclerosis (ALS), end-stage organ disease
                            and advanced dementia.

                    (ii)    The defendant is—

                            (I)      suffering from a serious physical or medical
                                     condition,

                            (II)     suffering from a serious functional or
                                     cognitive impairment, or

                            (III)    experiencing deteriorating physical or
                                     mental health because of the aging process,

                that substantially diminishes the ability of the defendant to
                provide self-care within the environment of a correctional
                facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13 comment n. 1 (A).

        The “Other Reasons” example is a catch-all provision encompassing “an

extraordinary and compelling reason other than, or in combination with, the [other]

reasons described.” 5 Id. n. 1 (D).

        As it relates to the requirement that a sentence reduction be consistent with the


5 The Bureau of Prisons has implemented a Program Statement to guide its own implementation of 18
U.S.C. § 3582 (c)(1)(A). See Bureau of Prisons Program Statement 5050.50, eff. January 17, 2019
(available at https://www.bop.gov/PublicInfo/execute/policysearch?todo=query# (last visited June 17,
2020)). This Court assumes without deciding that this Program Statement is non-binding as it relates to the

                                                    5
       Case 1:11-cr-00116-WMS-HBS Document 440 Filed 06/23/20 Page 6 of 15




applicable Sentencing Guidelines provisions, U.S.S.G. § 1B1.13 is once again the

relevant provision. It provides that a court may reduce a sentence if, after consideration

of the 18 U.S.C. § 3553 (a) factors, it determines that

                  (1) (A) extraordinary and compelling reasons warrant the
                      reduction; or

                      (B) the defendant (i) is at least 70 years old; and (ii) has
                          served at least 30 years in prison pursuant to a
                          sentence imposed under 18 U.S.C. § 3559 (c) for the
                          offense or offenses for which the defendant is
                          imprisoned;

                  (2) the defendant is not a danger to the safety of any other
                      person or to the community, as provided in 18 U.S.C. §
                      3142 (g); and

                  (3) the reduction is consistent with this policy statement.

See U.S.S.G. § 1B1.13.

          Finally, district courts have broad discretion in deciding whether to grant or deny

motions for sentence reduction. See Gileno, 2020 WL 1307108, at *2.

B.        Anguiera’s Motion for Compassionate Release

          Anguiera has served 111 months of his 180-month sentence. 6 He is 37 years old

and has very recently been diagnosed with seasonal asthma, which he claims makes him

highly susceptible to COVID-19. He also claims to have comorbidities including obesity

and a history of heavy smoking. Based on these circumstances, Anguiera requests that



“Other Reasons” provision of U.S.S.G. § 1B1.13 comment n. 1 (D), and that it is therefore not constrained
by what the Director of the Bureau of Prisons might consider other extraordinary and compelling reasons
for sentence reduction. See, e.g., United States v. Marks, 03-CR-6033L, 2020 WL 1908911, at *5-7
(W.D.N.Y. Apr. 20, 2020) (finding that post-First Step Act, district courts are no longer bound by the specific
categories warranting sentence reduction identified by the Sentencing Commission in U.S.S.G. § 1B1.13,
including affording any deference to the Director for purposes of U.S.S.G. § 1B1.13 comment n. 1 (D)
(“Other Reasons”)).

6   With credit for good time, Anguiera is expected to actually serve 153 months of his 180-month sentence.

                                                      6
     Case 1:11-cr-00116-WMS-HBS Document 440 Filed 06/23/20 Page 7 of 15




this Court reduce his sentence to time served or permit him to serve the remainder of his

sentence in home confinement. If granted, Anguiera plans to live with his daughter’s

grandmother and her husband in an apartment in Buffalo, N.Y., and if permitted, to work

for a maintenance company. (Affirmation of Victor Anguiera (“Anguiera Aff.”), Docket No.

439-1, ¶ 4.) The government asks that Anguiera’s motion be denied.

       1. Exhaustion of Administrative Rights

       As indicated above, 18 U.S.C. § 3582 (c)(1)(A) contains a threshold exhaustion

requirement. To satisfy this requirement, a defendant must demonstrate that either (1)

he or she fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion to modify an imposed term of imprisonment on his or her behalf,

or (2) 30 days have lapsed from the date the warden of the defendant’s facility received

the defendant’s request to file such a motion on his or her behalf. See 18 U.S.C. § 3582

(c)(1)(A).

       For reasons discussed at length in two previous decisions (fully incorporated

herein), this Court has found that the statutory exhaustion requirement is mandatory and

cannot be excused. See Cassidy, 2020 WL 1969303, at *3-8; United States v. Schultz,

17-CR-193S, 2020 WL 1872352, at *3-6 (W.D.N.Y. Apr. 15, 2020); see also United States

v. Montanez, 15-CR-122-FPG, 2020 WL 2183093, at *2-11 (W.D.N.Y. May 5, 2020)

(finding § 3582 (c)(1)(A)’s exhaustion requirement mandatory).

       Here, Anguiera submitted his request for a sentence modification to the warden of

FCI Elkton on April 27, 2020. (Docket No. 438-1.) The warden denied his request on

May 4, 2020. (Docket No. 438-2.) Thirty days having clearly lapsed since April 27, 2020,

this Court finds that Anguiera has satisfied the statutory exhaustion requirement, and the



                                            7
    Case 1:11-cr-00116-WMS-HBS Document 440 Filed 06/23/20 Page 8 of 15




government does not contend otherwise.

       2. Extraordinary and Compelling Reasons for Sentence Reduction

       Anguiera’s motion is premised on his contention that he is at high risk for COVID-

19 due to asthma, a history of smoking, and obesity. There is, however, no mention of

any of these three conditions in Anguiera’s presentence report prepared on June 24,

2014. (Docket No. 314.)

       The submitted medical records indicate that Anguiera was diagnosed with

seasonal asthma just eight weeks ago, on April 24, 2020, after he reported to a nurse at

the medical unit the previous day that he had “a dry cough for 2 weeks” and “shortness

of breath three days ago.” (Medical Records, Docket No. 437, pp. 7, 8.) Anguiera told

the nurse that he had a “history of asthma,” “history of smoking a lot in the past,” and last

used an inhaler in 2006.      (Id.)   Although the nurse noted that Anguiera coughed

occasionally during the exam, his pulmonary testing was within normal limits. (Id. p. 8.)

The nurse gave Anguiera an Albuterol inhaler to be used four times per day for 30 days,

with no refills. (Id.) The next day, a physician’s assistant diagnosed Anguiera with

seasonal asthma. (Id. p. 13.)

       Anguiera maintains that this is not a new condition. In an affidavit, he attests that

he suffered an attack in 2003 that required him to go to the hospital, where he was

diagnosed with asthma and prescribed an Albuterol inhaler.            (Anguiera Aff., ¶ 2.)

Investigation into that episode revealed that Anguiera was in fact treated at MercyHealth

Saint Elizabeth Youngstown Hospital in 2003, and that his brother and mother both recall

the episode. (Declaration of Jennifer L. Dimitroff, Docket No. 434-5, ¶¶ 2, 3.)

       Anguiera also claims two comorbidities: history of smoking and obesity. He claims



                                             8
     Case 1:11-cr-00116-WMS-HBS Document 440 Filed 06/23/20 Page 9 of 15




to have smoked one pack of cigarettes per day from 1997 to 2004, and to have regularly

smoked cigars from 2004 to 2006. (Anguiera Aff., ¶ 3.) And at 6’ 0’ tall and 232 lbs. with

a body mass index of 31.5, Anguiera just qualifies as obese since his body mass index

exceeds 30.0. 7

       Having thoroughly reviewed the record, this Court finds that none of Anguiera’s

medical conditions constitute an extraordinary and compelling reason for a sentence

reduction under the medical-condition section of U.S.S.G. § 1B1.13.                    None of the

conditions are a terminal illness (i.e., a serious and advanced illness with an end of life

trajectory), see U.S.S.G. § 1B1.13 comment n. 1 (A)(i); nor are any a serious condition,

impairment, or age-related deterioration that substantially diminishes Anguiera’s ability to

provide self-care, see U.S.S.G. § 1B1.13 comment n. 1 (A)(ii). See United States v. Korn,

15-CR-81S, 11-CR-384S, 2020 WL 1808213, at *3-6 (W.D.N.Y. Apr. 9, 2020).

       As for the “Other Reasons” section of U.S.S.G. § 1B1.13 comment n. 1 (D), which

provides for relief if there exist extraordinary and compelling reasons for sentence

reduction other than (or in combination with) what is specifically prescribed, Anguiera

maintains that his medical conditions make him highly susceptible to contracting and

dying from COVID-19, particularly because he is housed in a “hotspot” facility that has

had difficulty containing the coronavirus. See United States v. Resnick, 14 CR 810 (CM),

2020 WL 1651508, at *7 (S.D.N.Y. Apr. 2, 2020) (considering compassionate-release

request based on a defendant’s high susceptibility to COVID-19 under the “catch-all”

provision of U.S.S.G. § 1B1.13 comment n. 1 (D)). Such is not the case.

       COVID-19, of course, is the sweeping, potentially deadly, worldwide pandemic that


7 https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calculator.html
(last visited June 17, 2020).

                                                  9
     Case 1:11-cr-00116-WMS-HBS Document 440 Filed 06/23/20 Page 10 of 15




required the President of the United States to declare a national emergency on March 13,

2020. The Centers for Disease Control and Prevention (“CDC”) has determined that

individuals with certain underlying medical conditions, particularly if not well controlled,

are at high risk for severe illness from COVID-19. 8 Those medical conditions include

moderate-to-severe asthma and severe obesity (defined as a body mass index of 40.0 or

higher). 9 Anguiera falls into neither high-risk category.

        The evidence of Anguiera’s asthma and “history of heavy smoking” is not

compelling. Anguiera reportedly had a single asthmatic episode 17 years ago. It was

then not until after the COVID-19 outbreak that he reported a dry cough and some

shortness of breath. But his pulmonary exam and chest X-ray were normal. And he was

diagnosed with only seasonal asthma and given an inhaler with no refills. At best then,

Anguiera demonstrates intermittent asthma, the lowest classification, which is not a

COVID-19 high-risk factor. 10

        Similarly, even considering Anguiera’s “history of heavy smoking” in conjunction

with his asthma, this Court is not persuaded that he is at high-risk for COVID-19. Anguiera

did not report any cigarette or cigar use to the probation officer or otherwise indicate a

history of heavy smoking, despite detailing an exhaustive list of medical conditions and

describing himself as being in “poor health.” (Presentence Report, ¶ 87.) The only

indication that Anguiera has a history of heavy smoking is his own post-COVID-19 report


8 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
visited June 17, 2020).

9 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
visited June 17, 2020).
10  See https://www.uofmhealth.org/health-library/hw161158 (last visited June 17, 2020) (defining
intermittent asthma as, inter alia, symptoms occurring fewer than twice per week that do not interfere with
normal activities).

                                                   10
       Case 1:11-cr-00116-WMS-HBS Document 440 Filed 06/23/20 Page 11 of 15




to the medical unit as expanded on in his affidavit. Beyond this non-persuasive self-

reporting, there is no objective evidence of any “history of heavy smoking.” Consequently,

this Court finds that Anguiera has failed to establish that he is at heightened risk for

COVID-19 due to a history of smoking.

          Finally, the evidence of Anguiera’s obesity is equally non-compelling.                       While

Anguiera just barely qualifies as “obese” given his body mass index of 31.5, neither the

presentence report nor the medical records reveal any past or ongoing weight-related

issues. In any event, it is undisputed that Anguiera is not severely obese, which is the

COVID-19 high-risk factor.

          Accordingly, this Court finds that Anguiera fails to demonstrate extraordinary and

compelling medical conditions that would warrant compassionate release. And this is so

despite Anguiera presently being housed at FCI Elkton, which this Court has recognized

is a “hotspot” for COVID-19. See United States v. Schultz, 17-CR-193S, 2020 WL

2764193, at *6 (W.D.N.Y. May 28, 2020). As of June 17, 2020, the Bureau of Prisons

reports that 39 inmates at FCI Elkton are positive for COVID-19, seven staff are positive,

and nine inmates have died. 11 Overall, there have been 607 inmate and 53 staff cases

at FCI Elkton. 12

          But despite their seriousness, 13 the conditions at FCI Elkton alone do not “warrant


11   See https://www.bop.gov/coronavirus (last visited June 18, 2020).
12   See https://www.bop.gov/coronavirus (last visited June 18, 2020).

13 Other federal district courts have also acknowledged the difficult conditions at FCI Elkton. See, e.g.,
United States v. McIndoo, 1:15-CR-142 EAW, 2020 WL 2201970, at *4 (W.D.N.Y. May 6, 2020) (describing
conditions at FCI Elkton as “dire”); Montanez, 2020 WL 2183093, at *1 (describing FCI Elkton as
“particularly hard it by COVID-19”). In addition, the conditions at FCI Elkton are presently being litigated in
a class action suit brought by inmates. See Wilson v. Williams, Case No. 4:20-cv-794, 2020 WL 1940882,
at *2 (N.D. Ohio Apr. 22, 2020) vacated by No. 20-3447, 2020 WL 3056217 (6th Cir. June 9, 2020).


                                                     11
   Case 1:11-cr-00116-WMS-HBS Document 440 Filed 06/23/20 Page 12 of 15




the wholesale release of all its inmates.” United States v. McIndoo, 1:15-CR-142 EAW,

2020 WL 2201970, at *4 (W.D.N.Y. May 6, 2020). This is because “the risks posed by

the pandemic alone do not constitute extraordinary and compelling reasons for release,

absent additional factors such as advanced age or serious underlying health conditions

that place a defendant at greater risk of negative complications from the disease.” United

States v. Nwankwo, No. 12 Cr. 31 (VM), 2020 WL 2490044, at *1-2 (S.D.N.Y. May 14,

2020); see also United States v. Yeison Saldana, No. 15 CR 712, 2020 WL 2395081, at

*2 (S.D.N.Y. May 12, 2020) (“Although the Court is alarmed by the conditions that

Defendant claims exist at the MCC, the Court finds that the danger Defendant faces from

infection with COVID-19 does not amount to an extraordinary and compelling reason for

granting compassionate release.”); United States v. Shawn Olszewksi, No. 15 CR 364,

2020 WL 2420483, at *2-3 (S.D.N.Y. May 12, 2020) (“In the absence of underlying

medical conditions and advanced age, this Court does not find ‘extraordinary and

compelling reasons’ that warrant release.”); United States v. Jaramillo, No. 17 CR 4, 2020

WL 2306564, at *1 (S.D.N.Y. May 8, 2020) (denying compassionate release motion

where defendant failed to demonstrate a specific medical condition that placed him at

extraordinary risk of infection or severe illness from COVID-19).

      Consequently, in the absence of medical conditions that place him at high-risk for

COVID-19, this Court finds that Anguiera has failed to demonstrate extraordinary and

compelling reasons for compassionate release. See United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020) (“the mere existence of COVID-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and professional



                                           12
    Case 1:11-cr-00116-WMS-HBS Document 440 Filed 06/23/20 Page 13 of 15




efforts to curtail the virus’s spread”); United States v. Eberhart, Case No. 13-cr-00313-

PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“[g]eneral concerns about

possible exposure to COVID-19 do not meet the criteria for extraordinary and compelling

reasons for a reduction in sentence set forth in the Sentencing Commission’s policy

statement on compassionate release, U.S.S.G. § 1B1.13”).

       3. Consideration of the § 3553 (a) Factors

       Even if Anguiera had demonstrated extraordinary and compelling reasons for a

sentence reduction (which he has not), this Court would find that those reasons are

outweighed by consideration of the § 3553 (a) factors and that Anguiera’s original

sentence would be undermined by a sentence reduction. See 18 U.S.C. § 3582 (c)(1)(A)

(requiring consideration of the applicable § 3553 (a) factors); see also Ebbers, 2020 WL

91399, at *7. The § 3553 (a) factors include, inter alia, the nature and circumstances of

the offense; the history and characteristics of the defendant; the need for the sentence to

reflect the seriousness of the offense, promote respect for the law, provide just

punishment, afford adequate deterrence, and protect the public from future crimes by the

defendant; and the need to avoid unwarranted sentencing disparities. See 18 U.S.C. §

3553 (a).

       Anguiera operated a large-scale drug-trafficking operation. He had an extensive

organization, including salaried drug distributers, both “stash” and “shoot up” houses, and

an out-of-state source of supply. Numerous firearms, controlled substances, and drug

paraphernalia were found and seized by law enforcement upon the execution of various

search warrants.    Anguiera admitted that he possessed the numerous firearms in

furtherance of his drug-trafficking activities and admitted that at least 3 but less than 10



                                            13
    Case 1:11-cr-00116-WMS-HBS Document 440 Filed 06/23/20 Page 14 of 15




kilograms of heroin was involved in his relevant conduct.

      For this serious criminal activity, this Court imposed a 180-month sentence, which

was 48 months below the lowest end of the guideline range.        That is a fair, just, and

reasonable sentence which, in this Court’s view, would be severely undermined by a

reduction to time served. Such a reduced sentence would not reflect the seriousness of

the offense, promote respect for the law, provide just punishment, afford adequate

deterrence, or protect the public from future crimes by the defendant. See 18 U.S.C. §

3553 (a). Such a reduction would also result in unwarranted sentencing disparities. Id.

Accordingly, even if it could be found that Anguiera demonstrated extraordinary and

compelling reasons for a sentence reduction, this Court would find those reasons

outweighed by consideration of the § 3553 (a) factors.

      4. Consistency of a Reduction with U.S.S.G. § 1B1.13

      Finally, even if Anguiera had demonstrated extraordinary and compelling reasons

for a sentence reduction that are not outweighed by consideration of the § 3553 (a) factors

(which he has not), this Court would find that a sentence reduction is not consistent with

U.S.S.G. § 1B1.13. See 18 U.S.C. § 3582 (c)(1)(A) (requiring that any sentence reduction

be consistent with applicable policy statements issued by the Sentencing Commission);

U.S.S.G. § 1B1.13 (2). This inquiry requires a determination as to whether the defendant

poses a danger to the safety of any person or to the community if released.

      Not only does the nature of Anguiera’s criminal conduct itself make Anguiera

inherently dangerous, particularly as it relates to his admitted employment of multiple

firearms to ensure the security of his drug-trafficking organization, but he also has

demonstrated ties to the Netas Gang, which supplied his operation with controlled



                                            14
    Case 1:11-cr-00116-WMS-HBS Document 440 Filed 06/23/20 Page 15 of 15




substances out of Connecticut. (Presentence Report, ¶ 20.) Moreover, at the Netas

Gang’s request, Anguiera harbored an individual from Puerto Rico who was wanted for

murder. (Id.)

         Thus, given the nature of Anguiera’s conviction and his involvement with gang

members and other dangerous individuals, this Court finds that he remains a danger to

the community if released. This Court would therefore deny Anguiera’s motion on this

basis as well.

                                      IV. CONCLUSION

         For all of the reasons stated above, this Court finds that a sentence reduction under

18 U.S.C. § 3582 (c)(1)(A) is not warranted. Anguiera’s motion will therefore be denied.

                                         V. ORDERS

         IT HEREBY IS ORDERED, that Anguiera’s Motion for Compassionate Release

(Docket No. 434) is DENIED.

         SO ORDERED.


Dated:           June 23, 2020
                 Buffalo, New York
                                                            s/William M. Skretny
                                                           WILLIAM M. SKRETNY
                                                          United States District Judge




                                              15
